      Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 1 of 13 PageID #: 1




 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                           WEST VIRGINIA


ROSETREE BOUTIQUE, INC.,                             CIVIL ACTION NO. 3:20-cv-00705
        PLAINTIFF,


v.


HARTFORD ACCIDENT AND
INDEMNITY COMPANY,
SENTINEL INSURANCE COMPANY,
LIMITED, and ASSUREDPARTNERS
CAPITAL, INC.,

        DEFENDANTS.

                                          COMPLAINT

        Your Plaintiff, Rosetree Boutique, Inc., by its counsel, Hoyt Glazer and Abraham J. Saad

of Glazer Saad Anderson L.C., brings this Complaint for breach of contract, bad faith, unlawful

trade practices, and breach of fiduciary duty arising from the egregious refusal of Defendants

Hartford Accident and Indemnity Company, Sentinel Insurance Company, Limited, and

AssuredPartners Capital, Inc. to provide contracted insurance coverage for Plaintiff’s business

losses and/or damage resulting from the pending COVID-19 pandemic. Plaintiff seeks all

available relief under the contract and punitive damages resulting from Defendants’ bad faith in

refusing to provide insurance coverage.

                                             PARTIES

     1. The Rosetree Boutique, Inc., is a West Virginia company with its principal place of

        business in Ceredo, West Virginia.




                                                1
 Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 2 of 13 PageID #: 2




2. Hartford Accident and Indemnity Company (“Hartford”) is an insurance company with

   its principal place of business in Connecticut authorized to do and doing business in West

   Virginia.

3. Sentinel Insurance Company, Limited, (“Sentinel”) is a wholly-owned subsidiary of the

   Hartford with its principal place of business in Connecticut authorized to do and doing

   business in West Virginia.

4. AssuredPartners Capital, Inc. is an insurance broker with its principal place of business in

   Florida authorized to do and doing business in West Virginia.

                                JURISDICTION AND VENUE

5. This Court has federal question under 28 U.S.C. § 2201 and original jurisdiction under

   and 28 U.S.C. § 1332(a)(1), as amended, which provides that a district court “shall have

   original jurisdiction of all civil actions where the matter in controversy exceeds the sum

   or value of $75,000, exclusive of interest and costs, and is between. . . (2) citizens of

   different states.

6. Because Plaintiff is a West Virginia corporation with its principal place of business in

   Cabell County, West Virginia and the Defendants’ principal places of business are in

   Connecticut and Florida, complete diversity among the parties exists, and the Plaintiff has

   pled below the amount in controversy requirement.

7. Venue is appropriate in this case under 28 USC § 1391(b).

                                              FACTS

8. Rosetree Boutique is a women’s fashion and accessories shop that has served the tri-state

   area for over four decades, and is a leading destination for ladies seeking prom, wedding,

   and other dresses.



                                             2
  Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 3 of 13 PageID #: 3




9. Defendant AssuredPartners Capital, Inc. is the insurance broker who arranged for and

   delivered the insurance policy, 40 SBA ZN4795 SA (“Policy”) to Rosetree Boutique.

   See, Exhibit 1, Policy.

10. Defendant Sentinel is the insurer under the Policy, and the Policy lists “The Hartford,”

   and its insignia throughout the Policy.

11. The Policy provides “Special” coverage for Rosetree Boutique, and Rosetree Boutique

   paid a total annual premium of $6,550 for insurance from December 2, 2019 to December

   2, 2020.

12. The Special Property Coverage Form states “We will provide for direct physical loss or

   physical damage to Covered Property at the premises described in the Declarations (also

   called “scheduled premises” in this policy) caused by or resulting from a Covered Cause

   of Loss.” See, Exhibit 1, Special Property Coverage Form, Page 1 of 25.

13. Pertinent to this case, the Policy’s coverage applies to “the actual loss of Business

   Income you sustain when your ‘scheduled premises’ is specifically prohibited by order of

   a civil authority as the direct result of a Covered Cause of Loss to property in the

   immediate area of your ‘scheduled premises.’” Exhibit 1, Section A 4(q)(1) at Page 11 of

   25.

14. Section A4(q)(2) of the Policy states the “coverage for Business Income will begin 72

   hours after the order of a civil authority and coverage will end at the earlier of: (a) When

   access is permitted to your ‘scheduled premises’; or (b) 30 consecutive days after the

   order of the civil authority.” Exhibit 1 at Page 11 of 25.

15. Under Section G15, Property Definitions of the Policy, “Pollutants and Contaminants”

   “means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,



                                              3
 Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 4 of 13 PageID #: 4




   vapors, soot, fumes, acids, alkalis, chemicals and waste, or any other material which

   causes or threatens to cause physical loss, physical damage, impurity to property,

   unwholesomeness, undesirability, loss of marketability, loss of use of property, or which

   threatens human health or welfare. . . .”

16. The Insurance Services Office (ISO) is an advisory and rating organization for the

   insurance industry that assists insurance companies in meeting state regulatory

   requirements.

17. In 2006, the ISO acknowledged that “disease-causing agents,” such as viruses, may

   “enable the spread of disease by their presence on interior building services or the

   surfaces of personal property. When disease-causing viral or bacterial contamination

   occurs, potential claims involve the cost of replacement of property (for example, the

   milk), cost of decontamination (for example, interior building surfaces), and business

   interruption (time element) losses. . . .” See, Exhibit 2, ISO Circular, July 6, 2006,

   Amendatory Endorsement-Exclusion of Loss Due to Virus or Bacteria at p. 1.

18. Near the start of 2020, the Center for Disease Control and Prevention (CDC) has

   monitored and responded to the ongoing global pandemic caused by the virus designated

   “SARS-CoV-2”, commonly known and abbreviated as COVID-19.

19. The Policy at issue here contains absolutely no exclusion or any provision exempting

   coverage for business losses Rosetree Boutique might sustain as a result of a virus such

   as COVID-19.

20. The presence of any COVID-19 viral particles renders physical property unsafe, impairs

   its normal function, usefulness, and/or value, and causes physical loss and/or damage to

   property resulting in business loss.



                                               4
  Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 5 of 13 PageID #: 5




21. The presence of people infected with and/or carrying COVID-19 virus particles inside a

   covered business, such as Plaintiff’s, results in unsafe and unusable physical property,

   resulting in direct physical loss to that property.

22. At all times, Plaintiff has satisfied its obligations under the Policy, and understood that it

   had insurance coverage in the event of its business closure by order of a civil authority.

23. On January 30, 2020, the International Health Regulations Emergency Committee of the

   World Health Organization (WHO) declared COVID-19 a health emergency of

   international concern.

24. The following day, Health and Human Services Secretary Alex M. Azar II announced a

   public health emergency for the United States resulting from COVID-19.

25. On March 16, 2020, West Virginia Governor Jim Justice declared a state of emergency

   resulting from COVID-19.

26. On March 18, 2020, Rosetree Boutique, by its agent, sent Defendant AssuredPartners an

   e-mail stating its “understanding that [its] lost sales from this year would be reimbursed

   compared to the sales from the previous year, for up to 30 days or the time” that

   customers would be “back in [the] store.” Exhibit 4, E-mail chain from Rosetree

   Boutique to Defendant AssuredPartners at p. 4.

27. Later that day, Defendant AssuredPartners alleged in its e-mail response that “Sickness is

   not a covered cause of loss, nor does it cause direct physical damage,” which directly

   contradicts the ISO’s issued pronouncement from 2006 that viruses may cause business

   losses. See, Exhibit 4 at p. 3.

28. On March 19, 2020, Governor Justice confirmed our state’s first case of COVID-19 in a

   televised address.



                                               5
  Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 6 of 13 PageID #: 6




29. Effective as of 8:00 PM on March 24, 2020, Governor Justice ordered a general stay-at-

   home directive (“Order”) to all individuals within the State of West Virginia. See, Exhibit

   3.

30. The stay-at-home Order temporarily required all “non-essential business and operations”

   to cease operations immediately.

31. As a local, ladies’ fashion store and retailer, Rosetree Boutique qualified as a “non-

   essential business and operation,” and closed its store on March 24, 2020 pursuant to the

   Order.

32. On March 29, 2020, the West Virginia Department of Health and Human Resources

   confirmed the state’s first COVID-19 related death.

33. Over the next several weeks, West Virginia remained under the Order as COVID-19

   rapidly spread across the state and the nation.

34. On May 4, 2020, the stay-at-home order expired, and Rosetree Boutique reopened its

   business to customers.

35. In reopening its business, Rosetree Boutique required its employees and customers to

   wear protective masks and observe social distancing to prevent the spread of COVID-19.

36. Despite the CDC’s and the WHO’s efforts and other remedial measures aimed to

   eradicate the COVID-19 pandemic in our nation, over 8 million people have now

   contracted the virus, and over 220,000 persons have died from COVID-19 and/or its

   resulting complications this year.

37. COVID-19 has also resulted in the loss of employment for millions of Americans, and

   billions of dollars in lost business.




                                             6
  Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 7 of 13 PageID #: 7




38. Despite the approval of financial aid from Congress, numerous small businesses, such as

   Plaintiff’s, have suffered significant loss of income resulting from COVID-19.

39. Before applying for insurance benefits resulting from loss of its income, Rosetree

   Boutique contacted a representative of AssuredPartners, and this person represented

   three (3) different times that Rosetree Boutique would receive insurance proceeds from

   business loss resulting from the closure of its dress shop from COVID-19 precautions.

40. When Rosetree Boutique asked Defendant AssuredPartner’s agent had represented

   insurance coverage was available, the agent claimed it was a “mistake.”

41. After formally seeking insurance benefits for its loss of business as a result of the

   continuing COVID-19 pandemic, Rosetree Boutique received notice that the Policy it had

   expected to cover its business losses from COVID-19 would not, in fact, reimburse it for

   any business losses.

42. The Defendants, jointly and severally, have unreasonably and deliberately refused to

   honor the terms of the Policy in denying Plaintiff coverage for its COVID-19 related

   business losses.

43. Throughout the country, numerous state and local governments have issued orders stating

   that COVID-19 physically causes and/or contributes to property damage and loss.

44. Plaintiff has performed all conditions precedent on its part, including, but not limited to,

   paying the required premiums for the contracted Policy and timely filing a claim.

45. Despite Plaintiff’s compliance with the Policy, the Defendants lack good faith in denying

   Plaintiff’s claim, and Plaintiff has suffered damages, which now requires it to initiate this

   litigation by its counsel.

   COUNT I: DECLARATORY JUDGMENT – DEFENDANTS HARTFORD AND
   SENTINEL

                                              7
  Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 8 of 13 PageID #: 8




46. Plaintiff incorporates all the preceding paragraphs for this count.

47. This action is brought pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §

   2201, et seq., for a declaration of rights, status and other legal relations as to insurance

   coverage.

48. The Policy covers the claims of Rosetree Boutique made during the applicable policy

   period.

49. At all times, Defendants Hartford and Sentinel knew that a virus, such as COVID-19, was

   a pollutant and/or contaminant as defined in the Policy that caused physical damage

   and/or business loss to Plaintiff’s property and business.

50. After Plaintiff timely notified Defendants of the state-mandated closure of its non-

   essential business, Defendants had a legal and contractual duty to approve Plaintiff’s

   claim for insurance coverage and tender appropriate payment for the same.

51. Defendants have refused and continue to refuse to provide coverage under the Policy for

   Rosetree Boutique’s business losses resulting from its closure as a result of COVID-19

   and Governor Justice’s stay-at-home Order.

52. A fair and proper reading of the Policy requires this Court to determine that the Policy

   provides coverage for Plaintiff’s claim for loss of its business and income as a result of

   COVID-19, and Plaintiff seeks a declaration of the same from this Court.

   COUNT II: BREACH OF CONTRACT (DEFENDANTS HARTFORD AND
   SENTINEL)

53. Plaintiff reincorporates all the preceding paragraphs for this count.

54. The Policy constituted an insurance contract between Rosetree Boutique and Defendants

   Hartford and Sentinel.



                                              8
  Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 9 of 13 PageID #: 9




55. The Policy provides for coverage for business loss resulting from order of a civil

   authority as the direct result of a Covered Cause of Loss to property in the immediate

   area of Plaintiff’s “scheduled premises.”

56. The Policy provides for coverage for physical loss of property resulting from the spread

   of a virus such as COVID-19, which causes a global pandemic.

57. The Policy provides for coverage for physical damage to property resulting from the

   spread of a virus such as COVID-19, which causes a global pandemic.

58. The Policy provides for coverage for economic loss resulting from the spread of a virus

   such as COVID-19, which causes a global pandemic.

59. Defendants Hartford and Sentinel breached the insurance contract (Policy) by denying

   the Rosetree Boutique’s claim for business loss resulting from COVID-19, and Plaintiff

   seeks all available damages, attorney fees and costs.

                      COUNT III: BAD FAITH (ALL DEFENDANTS)

60. Plaintiff reincorporates the preceding paragraphs for this count.

61. The Defendants, jointly and severally, owed a duty of good faith and fair dealing to

   Rosetree Boutique to assure that it received accurate information concerning the coverage

   under the Policy, and to ensure that Rosetree Boutique received full coverage under the

   Policy when it sustained loss and/or damage to its business resulting from the spread of a

   virus, such as COVID-19.

62. The Defendants have acted with actual malice, as defined by the laws of West Virginia,

   in its actions towards Rosetree Boutique, by their failure to arrange and/or provide

   insurance coverage for Plaintiff’s loss of business resulting from the state-mandated

   closure of its business to prevent the spread of COVID-19.



                                               9
Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 10 of 13 PageID #: 10




63. The Defendants have intentionally, maliciously, and deliberately disregarded Rosetree

   Boutique’s lawful rights to receive insurance coverage for its COVID-19 related business

   loss, and such actions violate Defendants’ duties to Plaintiff.

64. As a direct and proximate result of Defendants’ bad faith, Rosetree Boutique has suffered

   damages, and it requests relief as set forth below.

   COUNT IV: VIOLATION OF WEST VIRGINIA UNFAIR TRADE PRACTICES
   ACT (ALL DEFENDANTS)

65. Plaintiff reincorporates the previous paragraphs as if set forth here.

66. West Virginia Code §33-11-3 provides that “No person shall engage in this state in any

   trade practice which is defined in this article as, or determined pursuant to section seven

   of this article to be, an unfair method of competition or an unfair or deceptive act or

   practice in the business of insurance.”

67. Defendants have intentionally, willfully, and maliciously denied Plaintiff Rosetree

   Boutique’s claim for business losses as a result of the COVID-19 pandemic in complete

   disregard of their obligations under West Virginia law.

68. West Virginia Code §33-11-4(a) prohibits insurers from misrepresenting the benefits,

   advantages, conditions or terms of any insurance policy.

69. The Defendant’s violations of the West Virginia Unfair Trade Practices Act have

   occurred with such frequency as to amount to a general business practice.

70. As a direct result of Defendant’s breach of contract and unlawful practices, the Plaintiff

   has suffered damages and seeks relief requested below.

   COUNT V: ESTOPPEL (DEFENDANT ASSUREDPARTNERS)

71. Plaintiff reincorporates the previous paragraphs as if set forth here.




                                             10
Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 11 of 13 PageID #: 11




72. Defendant AssuredPartners knew that the insurance policy it procured for Rosetree

   Boutique provided for loss of business due to the spread of COVID-19.

73. Defendant’s representative repeatedly represented to Plaintiff that the Policy covered

   business loss as a result of the Order involving COVID-19 precautions.

74. Plaintiff reasonably relied to its detriment on Defendant’s representations that it would

   have adequate insurance for its business losses resulting from close of its business from

   COVID-19.

75. Defendant and/or its agent acted in bad faith.

76. Defendant’s actions have caused Plaintiff damages for which it seeks relief as requested

   below.

               COUNT VI: BREACH OF FIDUCIARY DUTY (DEFENDANT
                             ASSUREDPARTNERS)

77. Plaintiff reincorporates all the preceding paragraphs of the Complaint as if set forth here.

78. Defendant AssuredPartners owed Rosetree Boutique a fiduciary duty to procure

   insurance coverage for business loss resulting from the spread of a virus, such as

   COVID-19, causing business loss and/or damage.

79. By 2019, Defendant AssuredPartners knew or reasonably should have known by the

   exercise of reasonable diligence that Plaintiff expected and/or sought insurance coverage

   for business loss and/or damage resulting from the spread of a virus, such as COVID-19,

   that has resulted in substantial disruption of its and also our nation’s business.

80. Defendant AssuredPartners breached its fiduciary duty in failing to provide and/or

   procure insurance coverage for Rosetree Boutique for its business loss and/or damage

   from a virus such as COVID-19.




                                             11
Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 12 of 13 PageID #: 12




81. As a direct and proximate result of Defendant AssuredPartners’ breach of fiduciary duty,

   Plaintiff has suffered damages and seeks relief as stated below.

                                  PRAYER FOR RELIEF

   WHEREFORE, based on the foregoing, Plaintiff requests that:

A. The Court declare and enter a judgment that the Policy provides insurance coverage for

   business loss and/or damage to Plaintiff’s business was not open as a result of the

   COVID-19, stay-at-home Order;

B. That Defendants provide Plaintiff with all available coverage under the Policy;

C. That Plaintiff receive all available relief under the West Virginia Unfair Trade Practices

   Act;

D. The Court grant the Plaintiff all available damages resulting from Defendants’ willful

   and/or other deliberate acts, including, but not limited to punitive damages;

E. The Court grant Plaintiff its court costs, expenses, and all reasonable attorney fees;

F. That the Court grant Plaintiff all pre- and post-judgment interest on unpaid amounts

   under the Policy; and

G. That the Court grant such further relief as it deems just.

   PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.

   PLAINTIFF, ROSETREE BOUTIQUE,

   By its counsel



   s/Hoyt Glazer
   Hoyt Glazer, Esq. (WV Bar #6479)
   Abraham J. Saad, Esq. (WV Bar #10134)
   GLAZER SAAD ANDERSON L.C.
   320 Ninth Street, Suite B
   Huntington, West Virginia 25701

                                             12
Case 3:20-cv-00705 Document 1 Filed 10/23/20 Page 13 of 13 PageID #: 13




  T. 304.522.4149
  F. 800.879.7248
  hoyt@gsalaw-wv.com
  abe@gsalaw-wv.com




                                  13
